IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 94 EM 2018
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
ROBERT MINOR,                               :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of November, 2018, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc and Motion for Permission to Stay are DENIED.